                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN

                                         )
                                         )
HAYNIE SMITH,                            ) Case No.:
                                         )
              Plaintiff.                 ) 2:18-cv-00081-LA
                                         )
      v.                                 )
                                         )
ASHFORD UNIVERSITY,                      )
                                         )
                Defendant.               )
                                         )

                           NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: July 30, 2019                   By: /s/ Joseph C. Hoeffel
                                         Joseph C. Hoeffel, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: jhoeffel@creditlaw.com




           Case 2:18-cv-00081-LA Filed 07/30/19 Page 1 of 2 Document 28
                       CERTIFICATE OF SERVICE

            I, Joseph C. Hoeffel, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                                Brian J. Foster, Esquire
                                 Snell & Wilmer, LLP
                                400 E Van Buren Street
                                  Phoenix, AZ 85004
                               bfoster@swlaw.com.com
                                Attorney for Defendant




Dated: July 30, 2019                 By: /s/ Joseph C. Hoeffel
                                       Joseph C. Hoeffel, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: jhoeffel@creditlaw.com




        Case 2:18-cv-00081-LA Filed 07/30/19 Page 2 of 2 Document 28
